DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 15-20 are the subject of this NON-FINAL Office Action.  Claims 1-14 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group III (claims 15-20) and the species of an echocardiograph for the patient interface, a 3D printer for the printer type, a heart valve for the cardiovascular medical device, polyurethane for the polymeric material, temperature for the printing profile and customized flow manager for the micro-geometry without traverse in the reply filed on 05/23/2022 is acknowledged.  This species elections are withdrawn in light of the fact the prior art shows that the groups of species have the same technical features.  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 15-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DUNNE (US20150320956).
As to claim 15, DUNNE teaches a system comprising a patient interface configured to capture patient cardiovascular data for a patient (paras. 0005-06, 0023-26, Fig. 1); a controller in communication with the patient interface, the controller configured to generate print instructions based on a plurality of outlines sliced from a patient specific three-dimensional model of a cardiovascular medical device for the patient (para. 0026 (“The MRI (or other measurement methods) of the inner surface of the patient's cavity produces DICOM data which is converted to 3D mesh data STereoLithography (STL) which is a file format native to the stereolithography CAD software created by 3D Systems. STL files describe the surface geometry of a three-dimensional object. An STL file describes a raw unstructured triangulated surface by the unit normal and vertices (ordered by the right-hand rule) of the triangles using a three-dimensional Cartesian coordinate system. Stereolithography machines are 3D printers that can build any volume shape as a series of slices. Ultimately these machines require a series of closed 2D contours that are filled in with solidified material as the parallel planar layers are fused together. A natural file format for such a machine would be a series of closed polygons corresponding to different Z-values. However, since it's possible to vary the layer thicknesses for a faster though less precise build, it was easier to define the model to be built as a closed polyhedron that can be sliced into many parallel planar cross sections at the necessary horizontal levels.”)), the patient specific three-dimensional model of the cardiovascular medical device customized for the patient using the patient cardiovascular data and a printing profile (paras. 0005-06, 0023-26, Fig. 1); and a print assembly in communication with the controller, the print assembly configured to manipulate one or more layers of polymeric material according to the print instructions into a customized polymeric cardiovascular medical device for the patient, the customized polymeric cardiovascular medical device including at least one micro-geometry (paras. 0005-7, 0023-28, Fig. 1).
As to claim 16, DUNNE teaches the print assembly includes an extruder assembly configured to deposit the one or more layers of the polymeric material according to the print instructions (paras. 0005-7, 0023-28).
As to claim 17, DUNNE teaches suture tabs, “flow manager” and “vortex generator” (devices custom designed to manage flow of fluids in body; paras. 0002-03).  Neither the claims nor the specification clearly defines “flow manager” and “vortex generator”; thus, these terms broadly encompass any structures that are merely capable of effecting flow or vortexes.
As to claim 18, DUNNE teaches stents, vessels sleeves, etc. (paras. 0003, 0036-37, Figs. 2-9).
As to claim 19, DUNNE teaches temperature, layer thickness, etc. (paras. 0006, 0019, 0026, 0032, 0034).
As to claim 19, DUNNE teaches hardening filament by curing by exposure to light, e.g. laser light (para. 0019).

Prior Art
The following prior art teaches customized 3D printing of medical implants: US 20170057169; US 10183442; US 20210229362; US 20130245801; US 20150209162; US 20170367765; US 20180349519.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743